Title: New York Assembly. Motion for Leave to Bring in a Bill for the Speedy Trial and Punishment of Grand Larceny, [1 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 1, 1787]
Mr. Hamilton moved for leave to bring in a bill for the speedy trial and punishment of such persons as shall commit any offence under the degree of Grand Larceny.
Ordered, That leave be given accordingly.
Mr. Hamilton according to leave, brought in the said bill, entitled, An act for the speedy Trial and Punishment of such persons as shall commit any offence, under the degree of Grand Larceny.”
